Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 1 of 44



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION


  DUANE STARKS, JEVON KEARSE,
  LAVERANUES COLES, LITO SHEPPARD,                                    CASE NO. 17-cv-62366-JIC
  and All Others Similarly Situated,
                                                                      JURY DEMANDED
         Plaintiffs,                                                  (Over $75,000.00)

         v.

  GARY J. STERN, CHUHAK & TECSON, P.C.,
   a Professional Corporation, DAVID SHINER,
  and JEANNE KERKSTRA,

  Defendants.
  _________________________________________/

                              SECOND AMENDED COMPLAINT

         Plaintiffs, DUANE STARKS, JEVON KEARSE, LAVERANUES COLES, LITO

  SHEPPARD (collectively referred to as the “Plaintiffs”), file this Second Amended Complaint

  against Defendants, GARY J. STERN, CHUHAK & TECSON, P.C., DAVID SHINER, ans

  JEANNE KERKSTRA (collectively referred to as the “Defendants”), and allege as follows:

                                        INTRODUCTION

         1.      Rumpelstiltskin could spin straw into gold.        Defendants, along with others

  discussed below, thought they could do the same for garbage, spinning it into tax credits. The

  Commissioner of the Internal Revenue Service, the United States Tax Court, and the United States

  Tax Court all uniformly disagreed, but unfortunately not before Defendants and others swindled

  Plaintiffs out of millions of dollars. See Green Gas Delaware Statutory Trust v. Commissioner,

  903 F.3d 138 (D.C. Cir. August 14, 2018).




                         LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                        44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                  1
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 2 of 44
                                                                                     CASE NO. 17-cv-62366-JIC


         2.      The scheme at the center of this Second Amended Complaint for relief involved

  sale of bogus tax credits alleged to have been generated from non-conventional fuel sources in

  compliance with Section 29/45K of the Internal Revenue Code (known as FNS tax credits). Gary

  Stern (“Stern”), a former equity principal at Defendant Chuhak & Tecson, P.C. (“Chuhak”), has

  pled guilty to tax crimes and admitted that he deprived the government and the Plaintiffs out of

  millions of dollars. (Ex. 1, Stern Plea Agreement). Stern was sentenced to 18 months in prison

  on September 13, 2017. (Ex. 2, 9/13/17 Transcript from Stern Sentencing Hearing). Stern further

  admitted that the other Defendants and Chuhak management were active and knowing participants

  in this fraudulent scheme. (Ex. 3, Stern Position Paper, pg. 9). On July 14, 2016, the United States

  Tax Court also found that the tax credits purchased by the Plaintiffs and others were illegitimate,

  save for the very few legitimate credits that were used to conceal the true nature of the scheme in

  Green Gas Del. Statutory Trust v. Commissioner 147 T.C. No. 1 (2016) (available at

  www.ustaxcourt.gov/UstcInOp/OpinionViewer.aspx?ID=10860). That determination was upheld

  in its entirety by the United States Court of Appeals for the District of Columbia Circuit on August

  14, 2018. See Green Gas Delaware Statutory Trust v. Commissioner, 903 F.3d 138 (D.C. Cir.

  August 14, 2018). All deadlines for further review have passed. See Doc. 107, at pg. 4.

         3.      The scheme began by the Defendants and others approaching wealthy individuals

  and entities with a simple proposition: the sale of a certain amount of Federal Income Tax credits

  for a certain smaller amount of money. The Defendants and others represented that FNS credits

  were legitimate and that Plaintiffs and others could substantially decrease their tax liability by

  purchasing the FNS tax credits. In concert with the persons identified later in this First Amended

  Complaint as the “Landfill Operators,” the Defendants perpetrated the multi-year scheme of selling

  the bogus FNS credits to unsuspecting individuals and entities, including Plaintiffs, for tens of


                             LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                            44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                      2
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 3 of 44
                                                                                         CASE NO. 17-cv-62366-JIC


  millions of dollars. Defendants and the Landfill Operators accomplished this by funneling the

  credits through a web of partnerships and limited liability companies controlled by them

  exclusively with the intention of concealing the tax credits’ illegitimacy. All of the entities listed

  in this First Amended Complaint were created for the sole purpose of effectuating the scheme and

  had no legitimate business purpose.

            4.     At all relevant times, Defendants and the Landfill Operators knew that over 95% of

  the tax credits they were selling were not legitimate. (Ex. 5, November 2, 2006 Memorandum

  from David Shiner (“Shiner”) to Stern)1. Despite this, Stern, with the assistance of other attorneys

  at Chuhak and in concert with the Landfill Operators, sold the bogus FNS credits to unsuspecting

  individuals and entities, including Plaintiffs, for tens of millions of dollars. Subsequent to the sale

  of the knowingly illegitimate FNS credits, Defendants and the Landfill Operators created bogus

  tax returns and schedule K-1 statements in an attempt to conceal the illegitimacy of the tax credits

  from both the purchasers of such credits and the Internal Revenue Service and transmitted same

  both through the mail and electronically in furtherance of the scheme to sell, and get away with

  selling, bogus tax credits.

            5.     After the Internal Revenue Service began to investigate the tax returns of

  individuals and entities to whom Defendants and the Landfill Operators sold credits, Defendants

  and the Landfill Operators submitted false statements and documents to the IRS in the hope that

  they could somehow fool the tax authorities into thinking that the credits were legitimate. The

  Defendants and the Landfill Operators substantially lacked any proof, documentation, or other

  evidence that could have substantiated the validity of most, much less all of the tax credits and the

  deductions were ultimately disallowed, adding to the Plaintiffs’ damages. The July 14, 2016


  1
      Ex 4 intentionally omitted.
                                 LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                          3
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 4 of 44
                                                                                      CASE NO. 17-cv-62366-JIC


  United States Tax Court ruling and the August 14, 2018 D.C. Circuit decision set forth the

  numerous reasons that the tax credits were bogus.

                                   JURISDICTION AND VENUE

          6.      This Court has jurisdiction over this matter under 28 U.S.C § 1332 because the

  amount in controversy exceeds $75,000.00 and the Plaintiffs and Defendants are citizens of

  different states.

          7.      This Court has jurisdiction over the Defendants because they purposefully availed

  themselves of Florida by conducting business in Florida, committing tortious conduct in Florida

  by harming multiple Florida residents including Plaintiffs herein.

          8.      Venue is proper as the overwhelming majority of transactions giving rise to

  Plaintiffs’ harm and injury occurred and were executed in the Southern District of Florida.

          9.      The individual Plaintiffs are residents of Florida and Plaintiffs, Duane Starks and

  Jevon Kearse, currently reside in the Southern District of Florida.

          10.     Defendant Chuhak is a law firm that engages in the practice of law nationally and

  maintains offices in Chicago, New York and New Jersey. Chuhak solicits clients nationally

  including the Southern District of Florida.

                             FACTS COMMON TO ALL COUNTS
               SECTION I – THE PARTIES AND PARTICIPANTS IN THE SCHEME

          11.     This case stems from the concerted conduct of the Defendants and the Landfill

  Operators to induce individuals, partnerships, and corporations such as Plaintiffs into acquiring

  fraudulent tax credits that were represented by Defendants and the Landfill Operators to be in

  compliance with Internal Revenue Code Section 29/45K. The tax scheme to defraud the Plaintiffs

  and others was conducted through a pattern of racketeering activity (mail and wire fraud) and was

  accomplished through the efforts of a RICO enterprise.

                              LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                             44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       4
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 5 of 44
                                                                                        CASE NO. 17-cv-62366-JIC


  A.      Parties

          12.       Plaintiff Duane Starks is an individual who resides in the Southern District of

  Florida and is a citizen of Florida.

          13.       Plaintiff Jevon Kearse is an individual who resides in the Southern District of

  Florida and is a citizen of Florida.

          14.       Plaintiff Laveranues Coles is an individual who resides in Florida and is a citizen

  of Florida.

          15.       Plaintiff Lito Sheppard is an individual who resides in Florida and is a citizen of

  Florida.

          16.       Defendant Chuhak is a law firm located at 30 South Wacker, Suite 2600 in Chicago,

  Illinois that has its principal offices in Cook County, Illinois.

          17.       Defendant Stern was, and Defendants Shiner and Kerkstra are, admitted to the Bar

  in the State of Illinois2, and at the times and places relevant herein, were principals of Chuhak,

  acting as duly authorized agents and representatives of Chuhak, and acting within the scope of

  their employment.

  B.      Participants

          18.       Michael Horrell (“Horrell”), Richard Nichols (“Nichols”), Leon A. Greenblatt, III

  (“Greenblatt”), Andrew Jahelka (“Jahelka”), Kevin Werner (“Werner”), Elizabeth Sharp

  (“Sharp”), Michael May (“May”), John Connelly (“Connelly”) (collectively the “Landfill

  Operators”), through the entities that comprised the “Green Gas Arrangement,” marketed to the




  2
    Defendant Stern was disbarred on consent on May 18, 2017 in connection with pleading guilty
  in federal court to aiding and assisting in the preparation and presentation to the Internal Revenue
  Service of false income tax returns. See www.iardc.org/1detail.asp?id=361803456.
                                LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                               44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                         5
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 6 of 44
                                                                                      CASE NO. 17-cv-62366-JIC


  public through various means including through their attorneys at Chuhak the sale of tax credits

  as a way for individuals to reduce their income tax liability.

         19.     Chuhak, through its agents, Stern, Shiner, and Jeanne Kerkstra (“Kerkstra”), held

  themselves out to have knowledge and expertise in the field of tax law and assisted the Landfill

  Operators in the sale and promotion of the tax credits to the public. The Defendants engaged in

  the marketing and sale of bogus FNS credits through their own professional networks, including

  accountants and lawyers throughout the country.

         20.     The Defendants and the Landfill Operators devised a scheme to sell abusive and

  illegal tax credits under the auspices of Section 29 and Section 45K through the entities identified

  as part of the “Green Gas Arrangement.”

         21.     At all relevant times, Rumpelstiltskin Inc. was owned by Greenblatt, Nichols and

  Jahelka and is a holding company for many of the entities used by the Landfill Operators to

  perpetrate fraudulent schemes. Rumpelstiltskin was the parent of a wholly-owned subsidiary,

  Resource Technology Corporation (“RTC”). RTC entered into agreements with 24 landfills

  throughout the United States whereby RTC acquired rights to develop and construct gas-collection

  facilities at the landfills in order to produce and sell electricity from landfill gas in exchange for

  paying the landfill owners royalties measured as a percentage of electricity sales. Green Gas, 903

  F.3d at 140.

         22.     At all relevant times, Scattered Corporation was a South Dakota corporation with

  its principal office in Chicago, Illinois and was owned and controlled by Jahelka, Greenblatt, and

  Nichols.

         23.     At all relevant times, Banco PanAmericano Inc. was a South Dakota corporation

  owned and controlled by Greenblatt.


                              LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                             44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       6
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 7 of 44
                                                                                      CASE NO. 17-cv-62366-JIC


          24.     At all relevant times, Giddyup, Inc., a corporation whose state of incorporation is

  currently unknown, was a company owned and controlled by Jahelka.

          25.     At all relevant times, ROLJFLP, Inc., was a Delaware corporation owned and

  controlled by Nichols.

          26.     At all relevant times, Archimedes Financial, LLC, was a Nevada limited liability

  owned and controlled by Horrell.

          27.     At all relevant times, Methane Bio, LLC, RTC, and Delaware Gas and Electric, Inc.

  were used by the Landfill Operators and the Defendants to carry out the fraudulent scheme that is

  the subject of this Second Amended Complaint. The Defendants and the Landfill Operators knew

  that these arrangements likely would be heavily scrutinized by the Internal Revenue Service

  (“IRS”), be deemed abusive and not in compliance with the applicable section, and/or expose those

  participating in such arrangements to costly IRS audits, including substantial tax liabilities,

  penalties, and interest.

          28.     Defendants and the Landfill Operators ran similar schemes in 2006 and 2007 as

  referenced in the July 14, 2016 United States Tax Court ruling and the August 14, 2018 D.C.

  Circuit decision. The 2006 scheme (Merrillville) and the 2007 (also a Green Gas arrangement)

  are subject to separate lawsuits currently pending in Chicago, Illinois. This lawsuit does not

  pertain to claims related to the Merrillville Trust or the 2007 Green Gas arrangement.

                             SECTION II – FACTUAL ALLEGATIONS

  A.      IRS Scrutinizes Abusive Section 45K Claims and Stern Pleads Guilty to Tax Fraud

          29.     Internal Revenue Code Section 29, renumbered as I.R.C. Section 45K beginning

  January 1, 2006, permitted producers of certain qualified fuels from nonconventional sources,

  including biomass (such as methane gas produced from garbage landfills), to claim tax credits


                              LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                             44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       7
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 8 of 44
                                                                                      CASE NO. 17-cv-62366-JIC


  known as FNS tax credits for the production of such fuels, if such fuels were sold to an unrelated

  third party. Producers of fuel from nonconventional sources (“FNS”) may be entitled to claim a

  federal income tax credit for the production and sale of the fuel. See I.R.C. § 45K (formerly I.R.C.

  § 29). The Internal Revenue Code strictly limits the manner, timing and availability of these credits

  (“FNS Credits”).

         30.     Under IRC Section 29, any FNS tax credits generated in years prior to 2006 which

  were unable to be claimed in the year they were generated could be carried forward and be used

  in future years only against the alternative minimum tax. Under IRC Section 45K, any FNS tax

  credits generated in 2006 or later years which were unable to be claimed in the year generated

  could be carried forward and used in future years as general business credits, meaning these were

  not limited to reducing just the alternative minimum tax.

         31.     FNS credits have been heavily abused in the recent past. During this time

  unscrupulous attorneys, accountants, and tax return preparers have sold schemes falsely purporting

  to entitle the customers to millions of dollars of FNS credits. See, e.g., United States v. George

  Calvert et al., Case No 09-cv-00618 (M.D. Fla. Apr. 2, 2009); United States v. Ronald Fontenot

  et al., Case No. 09-cv-00893 (E.D. Tex. Apr. 2, 2010); United States v. Sally Hand-Bostick et al.,

  Case No. 09-cv-01075 (N.D. Tex. Aug. 2, 2010). To date, at least 18 individuals have been

  permanently enjoined from marketing or selling FNS credits, and at least 3 individuals have been

  convicted of crimes in connection with these credits. See United States v. Anderson, Case No. 09-

  cr-00177 (M.D. Fla. Apr. 15, 2009) (Robert Anderson convicted of conspiracy to defraud the

  United States and to commit mail fraud); United States v. Calvert, Case No. 10-cr-00325 (M.D.

  Fla. Aug. 4, 2010) (George Calvert convicted of conspiracy to commit wire fraud and money




                              LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                             44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       8
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 9 of 44
                                                                                      CASE NO. 17-cv-62366-JIC


  laundering); United States v. Guido, Case No. 10-cr-00325 (M.D. Fla. Aug. 4, 2010) (Gregory

  Guido convicted of conspiracy to commit wire fraud and money laundering).

         32.     In November 2013, the United States government filed a Complaint for Permanent

  Injunction and Other Relief against Defendant Gary Stern for actions at issue in this Complaint

  and for other criminal conduct that has been adjudicated separately. See United States v. Gary J.

  Stern, Case No. 13-cv-07844 (N.D. Ill. Nov. 1, 2013). (Ex. 6, Stern Injunction). To resolve that

  Complaint, Defendant Stern entered into a plea deal with the government, where, among other

  things, he agreed to be permanently enjoined from preparing, filing, or assisting others in preparing

  or filing federal taxes other than for himself or his family. (Ex. 6, Injunction). United States v.

  Gary Stern, Case No. 14-cr-00580 (N.D. Ill. Oct. 14, 2014)). On February 27, 2014, Defendant

  Stern, per the terms of his settlement with the Justice Department, sent Plaintiffs a copy of the

  Injunction to which he agreed.       The United States government filed an eight-count criminal

  indictment against Defendant Gary Stern in this District concerning another related scheme (“the

  Merrillville Trust”) to sell bogus FNS tax credits. See United States v. Gary Stern, Case No. 14-

  cr-00580 (N.D. Ill. Oct. 14, 2014). (Ex. 7, Stern Indictment).

         33.     On September 7, 2016, Stern pled guilty to tax fraud. (Ex. 1).

         34.     On September 13, 2017, Stern was sentenced to 18 months in prison. (Ex. 2).

         35.     Stern has admitted that other Defendants were actively involved in the scheme to

  defraud the Plaintiffs and the United States government. (Ex. 3, pg. 8-10).

  B.     The Green Gas Arrangement

         36.     Until August 7, 2005, Section 29 of the Internal Revenue Code allowed a credit for

  the production and sale of fuel from non-conventional sources, including from landfill biomass

  (i.e. rotting trash). On August 8, 2005, Section 29 was reassigned as Section 45K and became


                              LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                             44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       9
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 10 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


   effective for tax years after 2005. The purpose of Section 29 was to subsidize the activity of

   converting landfill gas into electricity to reduce America’s dependence on foreign fossil fuel.

          37.     To qualify for FNS credits, a taxpayer must meet various requirements, including

   producing fuel and selling it to an unrelated person during the taxable year for which the credit is

   claimed. I.R.C. § 45K(a)(2) (formerly I.R.C. § 29(a)(2)).

          38.     An owner of a qualified property or energy producing facility who is not able to

   take full advantage of the tax credit may, in some circumstances, sell an economic interest in the

   property or facility to someone who is able to take advantage of the tax credit.

          39.     The amount of the FNS credits allowed in a given year is based on the amount of

   fuel the taxpayer produces and sells that year for which gas is converted into usable energy. The

   taxpayer is entitled to FNS credits in proportion to his or her ownership interest in the gross sales

   from the property or facility. I.R.C. § 45K(d)(3) (formerly I.R.C. § 29(d)(3)).

          40.     The taxpayer must acquire economic benefits and burdens related to the property

   or facility, including the potential to receive additional economic benefit from the sale of fuel after

   the credit expires.

          41.     RTC was a company located in Chicago purportedly specializing in landfill

   maintenance and natural gas extraction and has been bankrupt since 1999.

          42.     The owners and board members of RTC have included the Landfill Operators:

   Greenblatt, Nichols, Jahelka, Connelly and Werner.

          43.     Several individuals from RTC hired Defendant Stern to create a tax structure for

   funneling FNS credits to people who wanted tax benefits. The Defendants assisted and facilitated

   the Landfill Operators to implement and operate what became known as the Green Gas

   Arrangement, essentially an enterprise utilized to sell bogus FNS credits.


                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        10
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 11 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


          44.     During this time period, Defendant Kerkstra boasted that the Defendants had more

   experience with FNS credits than any other firm.

          45.     Defendant Chuhak and the Landfill Operators, drafted the documents necessary to

   create the following tax shelter entities: Gas Delaware Business Trust, Green Gas Delaware

   Statutory Trust, Bradshaw Gas General Partnership, Ciao Gas General Partnership, Buon Giorno

   Gas General Partnership, 2004 Gas General Partnership, Methane Blue LLC, Methane Green,

   LLC, and Red Gas LLC; Pontiac Statutory Trust; Methane Bio LLC; Allen Gas GP; Bradshaw

   Gas GP; Perry Gas, GP, Jaguar Gas GP; Buon Giorno Gas GP; Craig GP; Australia Gas GP; Casper

   Gas GP; Jones Gas GP; Zoeller Gas GP; Irwin Gas GP; JMK Gas GP; 2006 Methane Gas GP;

   DJRJ Gas GP; 2005 Medinah Gas GP; Winged Foot Gas GP; Bloomington GP; Methane Green

   LLC; Baltic Gas GP; Methane Blue LLC; Colt Gas GP; China Gas GP; Rocca Gas GP; DK Gas

   GP; BV Gas GP; Villapiano Gas GP; Pink Gas LLC; Werdna Gas GP; Red Gas LLC; Delaware

   Gas & Electric, Inc.; LaMonica Gas G.P.; Orange Gas; Davis Gas GP; Ciao Gas GP; Arrivederci

   Gas GP; and San Bernardino Gas GP; (Collectively, “the Green Gas Arrangement”).

          46.     The Plaintiffs in this case purchased FNS credits from Green Gas Arrangement

   entities Bradshaw Gas and Ciao Gas. The Green Gas Arrangement served as the vehicle by which

   the Defendants and the Landfill Operators conducted their illegal acts.

          47.     The Green Gas Arrangement worked as follows: An individual seeking to reduce

   his or her federal income tax liabilities sent money to either the Defendants or the Landfill

   Operators in exchange for a percentage of FNS credits that would exceed the individual’s buy-in

   cost. Thereafter, the Defendants allocated a certain dollar amount of FNS credits to that participant

   for use on that participant’s federal income tax return. Generally, FNS credits reduce an




                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        11
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 12 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


   individual’s tax liability on a dollar-for-dollar basis, meaning that $100 of FNS credits – purchased

   for less than $100 – would eliminate $100 in tax liability.

          48.     The FNS credits that the Defendants allocated to participants originated with an

   entity called Green Gas Delaware Statutory Trust (“Green Gas Trust”). Green Gas Trust

   purportedly accumulated these FNS credits as a result of landfill gas sales agreements with RTC.3

          49.     Green Gas Trust is a Delaware trust that has been controlled by Landfill Operators

   Connelly and Werner. The Defendants created and represented Green Gas Trust, and in addition,

   Defendant Stern personally prepared that entity’s tax returns (or at least signed them).

          50.     On the 2005 federal income tax returns for Green Gas Trust, Stern prepared tax

   returns that claimed FNS credits in the amounts of $5.40 million.

          51.     In order to allocate FNS credits from Green Gas Trust to individual participants,

   the Defendants funneled the credits through a complex layering structure that utilized over 115

   partnerships, companies, and other entities. On information and belief, this was done so as to

   obfuscate the true nature of the scheme and conceal it from the IRS and therefore attempt to prevent

   the IRS from determining the origin and validity of the FNS credits.

          52.     The Defendants’ control over the Green Gas Arrangement is demonstrated in a

   memo of Defendant Kerkstra to Defendant Stern. In the memo, Kerkstra references a spreadsheet

   given to her by Landfill Operator Nichols concerning the Green Gas Arrangement. She goes

   through a detailed analysis of how she (along with Defendant Stern and Shiner) simply re-adjust




   3
     Green Gas was only able to establish agreements with RTC on 19 of the 24 landfills. Green Gas
   failed to establish such agreement with the other 5 landfills, which just so happened to be the only
   landfills where there was ever operational equipment capable of turning landfill gas into electricity.
   Green Gas, 903 F.3d at 141.
                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        12
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 13 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


   the tax credits, capital contributions and other fees to give the appearance of legitimacy. (Ex. 8,

   Memo from Kerkstra to Stern dated May 12, 2006).

          53.     The May 12, 2006 memorandum also confirms that the amount of tax credits

   received by purchasers like Plaintiffs did not actually correlate to the amount of the contribution.

   The Defendants always provided an explanation as to why an individual or entity was not receiving

   the amount of credits originally contracted for.

          54.     The Defendants prepared the tax returns that served as the conduit for funneling

   FNS credits from the Green Gas Trust to individual participants.

          55.     In order to participate in the Green Gas Arrangement, participants signed various

   documents prepared by the Defendants, including purported conflict of interest waivers. These

   documents were not provided to the participants until after they tendered money to the Defendants

   or the Landfill Operators, as the case may be. Participants paid varying amounts in order to receive

   FNS credits, depending upon their income tax liability.

          56.     These contributed funds were held and disbursed at Defendant Stern’s or the

   Landfill Operators’ direction.

          57.     The Defendants used the 115 partnerships, companies, and other entities to funnel

   over $11 million in FNS credits from Green Gas Trust to hundreds of participants, including

   Plaintiffs, from 2005 through 2007.

          58.     Besides Plaintiffs, these individuals included other professional athletes, wealthy

   professionals, and Defendant Stern’s business associates.

          59.     The Defendants prepared the federal income tax returns for the partnerships that

   were used to funnel these tax credits to participants.

          60.     Defendant Stern personally signed many of these tax returns.


                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        13
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 14 of 44
                                                                                        CASE NO. 17-cv-62366-JIC


           61.      The credits themselves purportedly were generated in connection with landfill gas

   that Defendants and the Landfill Operators claimed had been produced from at least 24 different

   landfills located throughout the United States.

           62.      The FNS credits that were sold to participants in the Green Gas Arrangement were

   illegitimate for a number of reasons that were known exclusively to the Defendants and the

   Landfill Operators and purposely withheld from Plaintiffs and other purchasers.

           63.      First, Green Gas Trust and RTC did not have any legal rights to the landfill gases

   claimed at some of the landfills. In fact, after RTC’s rights to extract gas at certain of these landfills

   were terminated, RTC’s employees were prohibited from entering the landfills. (Ex. 9, February

   21, 2006 Email from Edmund Burke To Kerkstra).

           64.      Second, the majority of the landfills that FNS credits were being claimed from did

   not have a gas collection system in place, while others did not have an operational gas-to-energy

   conversion facility.

           65.      Third, many of the landfills did not have sufficient landfill gas to sell for energy-

   conversion (i.e. the gas was not of sufficient quality to be sold; in most instances the gas was, at

   most, flared).

           66.      Between 2005 and 2006, the Defendants used the Green Gas Arrangement to funnel

   over $12.4 million in FNS credits. Approximately $11.2 million of these credits were disallowed

   by the IRS for the reasons identified above.

           67.      For 2005, the IRS only allowed $450,360 out of the over $5.3 million the Green

   Gas Delaware Statutory Trust tried to claim on its tax return. The IRS allowed only $98,335 out

   of the over $4 million in FNS credits that the Defendants and the Landfill Operators allocated to

   participants in 2006 in connection with the Green Gas Arrangement.


                                LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                               44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                         14
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 15 of 44
                                                                                        CASE NO. 17-cv-62366-JIC


           68.     Backdating was prevalent throughout the Green Gas Arrangement. For example,

   Stern explicitly directed the other employees of Chuhak to backdate checks that were used to

   funnel money between the various entities he controlled. The Stern Indictment also notes the

   prevalence of backdating. (Ex. 7).

           69.     Documents were routinely executed with backdating to whatever date was

   expedient for purposes of facilitating the scheme without regard to the true transaction date.

   C.      The Defendants’ Role In The Green Gas Arrangement

           70.     The Defendants provided “legal services” for the Green Gas Arrangement,

   including rendering professional opinions on how to create the Green Gas Arrangement in

   compliance with Section 29/45K of the Tax Code. Chuhak knowingly assisted the Landfill

   Operators by fielding calls from potential purchasers and advising them about the purported

   legitimacy of the credits in order to induce them to purchase. The Defendants never disclosed the

   fact that the credits were illegitimate because the credits were derived from unowned landfills,

   landfills without equipment to capture, convert and store the electricity and that the gas was not of

   sufficient quality to convert and sell.

           71.     Defendant Stern controlled and operated most of the partnerships and other entities

   that he used to funnel FNS credits to participants in the Green Gas Arrangement. For example,

   Defendant Stern managed at least 48 partnerships and companies, personally represented at least

   17 entities, was an officer of at least 12 entities, and was the sole shareholder of at least 10 entities.

           72.     At Defendant Stern’s direction, employees of Chuhak, including Defendant

   Kerkstra, drafted the participation documents that the individual participants signed in order to

   participate in the Green Gas Arrangement.




                                LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                               44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                         15
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 16 of 44
                                                                                        CASE NO. 17-cv-62366-JIC


           73.      Defendant Stern, along with the other Chuhak Defendants, purported to represent

   each of the hundreds of entities that were used to implement the Green Gas Arrangement. At

   Defendant Stern’s request, participants, including Plaintiffs, executed forms that purported to

   waive any conflict involved in the transactions.

           74.      Defendant Stern held and personally disbursed (or directed other Chuhak

   Defendants to disburse) some of the funds that participants contributed to the Green Gas

   Arrangement.

           75.      The Defendants prepared over 170 federal income tax returns that they used to

   funnel FNS credits to participants in the Green Gas Arrangement.

           76.      The Defendants sent correspondence and other documents to Plaintiffs and other

   participants, including Schedules K-1 and explanatory cover letters that identified the amount of

   false FNS credits that they had allocated to Plaintiffs and other participants for use in a particular

   tax year.

           77.      Defendant Stern and the other Chuhak Defendants sent Plaintiffs various tax forms

   which purported to show that Plaintiffs were entitled to hundreds of thousands of tax credits for

   the year 2005. (Ex. 10, Correspondence b/t Chuhak and Plaintiffs).

           78.      The Defendants and the Landfill Operators solicited and sold FNS tax credits to the

   public, including Plaintiffs. The “billing records” kept by Defendants reflect numerous hours spent

   by Defendants Stern and Kerkstra soliciting potential investors through phone calls and

   presentations.

           79.      Defendant Stern was identified as a point of contact on many of the landfill gas sale

   agreements that purported to legitimize the manner in which the Defendants allocated FNS credits

   to Plaintiffs and other participants.


                                LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                               44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                         16
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 17 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


           80.    All of the Defendants benefitted from the operation of the Green Gas Arrangement.

   The Landfill Operators were not just among the biggest clients of the Chuhak firm, they were

   important to the firm and to Stern personally. By virtue of representing the Landfill Operators, an

   attorney’s career would be blooming; s/he could attract significant additional clients to the firm,

   and s/he could thereby gain a measure of prominence and stature both within the firm and in the

   broader legal community. Defendant Shiner admitted in his grand jury statement, that the

   Defendants perpetrated and concealed the fraud because they wanted to maintain their business

   relationship with the law firm’s largest client – the Landfill Operators.

   D.      Marketing of the Green Gas Arrangement

           81.    The elaborate web of partnerships and companies gave the appearance to Plaintiffs

   and other participants that they could legitimately claim FNS credits on their individual income

   tax return.

           82.    In reality, the Defendants were simply utilizing these entities as the means by which

   to sell bogus FNS credits to Plaintiffs and other participants for a stated amount, i.e. “to monetize

   tax credits provided under 26 U.S.C. § 45K.” Green Gas, 903 F. 3d at 141.

           83.    The Defendants and the Landfill Operators marketed these tax credits as a tax

   benefit, not as an investment in a landfill or in a gas-to-energy conversion facility.

           84.    Based on the purported legitimacy of the FNS credits, individuals, including

   Plaintiffs, purchased credits from the entities in the Green Gas Arrangement and unknowingly

   claimed the false FNS on their subsequent federal income tax returns.

           85.    The Landfill Operators and Defendants used several sub promoters to sell the bogus

   FNS credits to Plaintiffs and other participants.




                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        17
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 18 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


          86.     At the Defendants’ coaching, these sub promoters, in tendering introductory

   paperwork to a prospective participant including Plaintiffs, would simply state “[h]ere is the

   information for the purchase of the tax credits.”

          87.     In Plaintiffs’ case, Landfill Operator Horrell brought on Karen Brenner as an

   unwitting sub promoter. In April of 2005, based on the fraudulent representations of Horrell and

   the Chuhak Defendants about the legitimacy of the Green Gas Arrangement, Karen Brenner

   promoted the tax credits to Plaintiffs’ representative, Edward Rappaport. In May of 2005, Brenner

   introduced Rappaport to Defendants Stern and Kerkstra.

          88.     The United States Tax Court found that the Defendants solicited and compensated

   promoters, including the Landfill Operators, to sell FNS credits to participants including Plaintiffs.

   (Ex. 4, pg. 43).

          89.     The Defendants also used the entities controlled by Defendant Stern and the

   Landfill Operators to create the appearance that they actually had the right to sell the FNS credits.

   In reality, Chuhak had an informal netting arrangement with the Green Gas Arrangement through

   which it would earn the equivalent of a 50% commission on the investments of those participants

   it brought into the bogus schemes.

          90.     Based on the misrepresentations of the Defendants and the Landfill Operators,

   Plaintiffs and the other participants decided to purchase the FNS tax credits being sold by all

   Defendants.

          91.     The Plaintiffs are liable for back taxes, interest, penalties and professional fees as a

   result of the disallowed tax benefits they claimed from the Green Gas Arrangement.




                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        18
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 19 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


   E.     Co-Conspirators

          92.     Whenever in this Second Amended Complaint reference is made to any act, deed,

   or transaction of any business entity, the allegation means that the business entity engaged in the

   act, deed or transaction by or through its officers, directors, agents, employees or representatives

   while they were actively engaged in the management, direction, control, or transaction of the

   business’s affairs.

          93.     The acts alleged in this Second Amended Complaint to have been done by

   Defendants were authorized, ordered and condoned by their parent business entities and

   authorized, ordered and performed by their officers, directors, agents, employees, or

   representatives while engaged in the management, direction, control or transaction of their

   business affairs.

          94.     All Defendants were engaged in a conspiracy to defraud and each of them is liable

   for the actions of the other as if they themselves had committed the acts.

          95.     The Defendants were acting as the agents of the others with either express or

   implied authority to so act in furtherance of their common goal to operate an enterprise and all

   Defendants benefited financially therefrom and ratified the acts of the others.

          96.     Therefore, each of the Defendants is jointly and severally liable for the actions of

   every other Defendant and co-conspirators, Landfill Operators committed in furtherance of the

   conspiracy.

   F.     Damages

          97.     As a consequence of Defendants’ conduct and racketeering violations, Plaintiffs

   have sustained injury and damage to their business and property in the form of substantial expenses

   incurred for professional fees, disallowed credits resulting in substantial tax liability, substantial


                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        19
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 20 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


   expenses incurred in dealing with the Internal Revenue Service, incurred penalties and interest,

   and other damages in excess of $75,000.00.

   G.      Fraudulent Concealment and Equitable Tolling

           98.    Plaintiffs had no knowledge of Defendants’ unlawful scheme, could not have

   discovered Defendants’ unlawful scheme and could not have discovered Defendants’ unlawful

   conduct at an earlier date by the exercise of due diligence. As described above, Defendants

   affirmatively concealed their illegal acts and these acts only recently became known to the

   Plaintiffs through the civil and criminal investigations by the United States Internal Revenue

   Service. As a result of Plaintiffs’ lack of knowledge of the effects of Defendants’ unlawful scheme,

   Plaintiffs assert the tolling of any applicable statutes of limitation affecting the right of action by

   Plaintiffs.

           99.    Upon each and every instance that Defendants failed to disclose their illegal

   conduct, Defendants knew or should have known that the undisclosed information was material to

   those consumers who reasonably believed Defendants’ conduct to be lawful and not fraudulent.

   Plaintiffs relied on the acts and omissions of Defendants to their detriment. Defendants knew or

   should have known that Plaintiffs were relying upon Defendants during this time period.

   Defendants took gross advantage of the lack of knowledge of Plaintiffs.

           100.   Plaintiffs were not injured until the 2016 United States Tax Court Opinion was

   upheld by the D.C. Circuit without further challenge as of November 13, 2018, when no further

   challenges could arise and the judgment was no longer appealable and thus became final.

           101.   Defendants have committed numerous additional overt acts in furtherance of their

   conspiracy, both within and prior to four years from the date of the filing of this action. Such overt

   acts include the illegal actions regarding the fraudulent scheme described herein.


                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        20
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 21 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


          102.    As the federal government has recognized, Defendant Stern and the other

   Defendants concealed, misrepresented, and hid, and caused to be concealed, misrepresented, and

   hidden, the existence of the corrupt endeavor, the purpose of the corrupt endeavor, and the acts

   done in furtherance of the corrupt endeavor.

          103.    The Defendants and the Landfill Operators controlled all aspects of the enterprise

   through the various entities and control over all documentation.

          104.    Given Defendants’ and the Landfill Operators’ control over all aspects of the

   physical enterprise (including the landfills) and the corresponding documentation, Plaintiffs could

   not know of the fraudulent activity.

          105.    Plaintiffs are not tax experts and in claiming the purported tax credits on their

   returns, relied on (i) Chuhak Defendants as their tax advisor, (ii) Methane Bio, LLC (the tax

   matters partner) and (iii) the Landfill Operators, as managing general partner(s) of the entities that

   formed the Green Gas Arrangement.

          106.    The Defendants gave repeated oral and written assurances that the tax credits were

   legitimate, both before and after Plaintiffs purchased the bogus credits.

          107.    Therefore, each instance in which Defendants engaged in the conduct complained

   of herein and each instance constitutes part of a continuing violation and operates to toll any

   applicable statute of limitation. Furthermore, Defendants are estopped from relying on any statute

   of limitations defense because of their unfair and deceptive conduct.

                                              CAUSES OF ACTION

                 COUNT I – VIOLATIONS OF FLA. STAT. § 772.103 (FLORIDA RICO)
                                 (Stern, Kerkstra, and Chuhak)

          108.    Plaintiffs adopt and incorporate by reference each and every prior allegation in

   Paragraphs 1-107 above as and for this Paragraph 108 of Count I as though fully set forth herein.

                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        21
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 22 of 44
                                                                                        CASE NO. 17-cv-62366-JIC


           109.    As used in Count I, the term Defendants refers collectively to Defendants Stern,

   Kerkstra, and Chuhak.

   A.      The Enterprise

           110.    An “enterprise” means any individual, sole proprietorship, partnership, corporation,

   business trust, or other legal entity, or group of individuals associated in fact although not a legal

   entity, and it includes illicit as well as licit enterprises and entities. Fla. Stat. § 772.102(3).

           111.    The Green Gas Arrangement is a RICO enterprise (the “Enterprise”) as described

   in Fla. Stat. § 772.102(3) that was created by the Defendants and under the Defendants’ common

   control. The Enterprise consists of: Gas Delaware Business Trust, Green Gas Delaware Statutory

   Trust, Bradshaw Gas General Partnership, Ciao Gas General Partnership, Perry Gas, GP, Buon

   Giorno Gas General Partnership, 2004 Gas General Partnership, Methane Blue LLC, Methane

   Green, LLC, and Red Gas LLC; Pontiac Statutory Trust; Methane Bio LLC; Allen Gas GP;

   Bradshaw Gas GP; Jaguar Gas GP; Buon Giorno Gas GP; Craig GP; Australia Gas GP; Casper

   Gas GP; Jones Gas GP; Zoeller Gas GP; Irwin Gas GP; JMK Gas GP; 2006 Methane Gas GP;

   DJRJ Gas GP; 2005 Medinah Gas GP; Winged Foot Gas GP; Bloomington GP; Methane Green

   LLC; Baltic Gas GP; Methane Blue LLC; Colt Gas GP; China Gas GP; Rocca Gas GP; DK Gas

   GP; BV Gas GP; Villapiano Gas GP; Pink Gas LLC; Werdna Gas GP; Red Gas LLC; Delaware

   Gas & Electric, Inc.; LaMonica Gas G.P.; Orange Gas; Davis Gas GP; Ciao Gas GP; Arrivederci

   Gas GP; and San Bernardino Gas GP; Banco PanAmericano Inc., Scattered Corporation;

   Rumpelstiltskin USA Corporation; Giddyup, Inc., ROLJFLP, Inc.; and Archimedes Financial,

   LLC .

           112.    The above entities were created and operated to facilitate the scheme of the

   Defendants, that is, by serving as the legal entity selling the FNS credits to the Plaintiffs and others.


                                LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                               44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                         22
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 23 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


   The layers of ownership interest were meant to obscure the true origin (or lack thereof) of the tax

   credit along with trying to confuse and discourage any investigation into the tax credits origin.

          113.    In fact, after the IRS began to investigate the tax returns, Defendants hoped that

   they could simply bury the IRS investigator in paper work in the hope the IRS would simply give

   up and not question the tax credits.

          114.    All the Defendants used the Green Gas Arrangement as a RICO enterprise, and

   individually and through their agents, the Landfill Operators, represented to the Plaintiffs and other

   that the tax credits being sold through the Enterprise’s entities qualified for such treatment under

   Section 29/45K, that the landfills were generating and had generated sufficient energy from landfill

   gas such that tax credits were available in excess of the amount to be paid by Plaintiffs, and that

   such tax credits were validly claimable on the tax returns of Plaintiffs.

          115.    In reality, the Defendants knew that the tax credits being sold did not qualify under

   I.R.C. Section 29/45K and therefore could not support the promised tax benefits. The Green Gas

   Arrangement was devised solely as a vehicle to obfuscate the true nature the bogus tax credits and

   allow for sale to a large number of victims. This allowed Defendants to generate the largest amount

   of fees and commissions for themselves and advance their stature within the Chuhak firm and the

   broader legal community. By satisfying the Landfill Operator’s desire for the money, even though

   ill-gotten, the Defendants made millions of dollars.

          116.    At all times relevant, the Enterprise was engaged in, and its activities affected,

   interstate and foreign commerce. The Enterprise had a structure and organization and existed apart

   from its predicate acts. The Enterprise’s components functioned together as a continuing unit, i.e.,

   they were under the control of Defendants, and existed for a common purpose, i.e., for the

   economic benefit and gain of the Defendants who controlled the Enterprise, as further described


                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        23
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 24 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


   below. The Enterprise had longevity sufficient to permit each legal entity constituting the

   Enterprise to pursue the Enterprise’s purpose. Each Defendant, including each legal entity

   Defendant, is distinct and separate from the enterprise of which they are a component part. As

   described further below, Defendants associated with the Enterprise, and conducted and

   participated, directly or indirectly, and/or conspired to conduct and participate, directly or

   indirectly, in the conduct of the affairs of the Enterprise through their involvement in the

   underlying criminal/racketeering activity as well as through the continuous concealment and

   promotion of the activities of the Enterprise, which constituted violations 18 U.S.C. § 1961 (by

   way of 18 U.S.C. §§ 1341 (federal mail fraud) and 1343 (federal wire fraud)) and Fla. Stat. §

   517.301 (Florida securities fraud).

          117.    The Defendants engaged in a common scheme, transaction, and course of conduct

   described herein in connection with the design operation, promotion and sale of the Green Gas

   Arrangement tax credits, pursuant to which they knowingly or recklessly engaged in acts,

   transactions, practices, and a course of business that operated as a fraud upon the Plaintiffs.

          118.    The purpose and effect of the Defendants’ plan, transaction, and course of conduct

   was to generate huge fees by monetizing the Landfill Operators’ bogus tax credits through the

   Green Gas Arrangement, and with regard to Stern, Shiner and Kerkstra, to advance their standing

   with the client and the Chuhak firm.

          119.    Defendants maintain an interest in and control of the Enterprise and also conduct

   or participate in the conduct of the Enterprise’s affairs through a pattern of racketeering activity.

          120.    Defendants control and participation in the Enterprise was necessary for the

   successful operation of Defendants’ scheme.




                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        24
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 25 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


            121.   The Enterprise, has a structure separate and apart from the pattern of racketeering

   activity in which the Defendants engaged.

   B.       Conducting the Affairs of the Enterprise

            122.   Section 29/45K caught the attention of unscrupulous accountants and others

   because tax credits under this section can reduce an individual’s tax liability on a dollar-for-dollar

   basis.

            123.   The appeal in selling the bogus tax credits is that their creation and validity can be

   easily masked, complete with voluminous paperwork and a specific tax code section referenced to

   create the illusion of validity. The Defendants and Landfill Operators knew the purchasers of the

   credits would not have access to the landfills and could easily hide the fact that the gas-to-energy

   equipment did not exist, or if it did, was not operational.

            124.   By creating a web of entities (the Enterprise) and sham agreements, Defendants

   were able to obscure the true nature of the FNS credits and prevent even the most sophisticated

   consumer from identifying their true nature.

            125.   The sole business of the Enterprise, established and controlled by the Defendants

   was to facilitate a fraudulent scheme of selling FNS credits.

            126.   The Defendants were only concerned with selling as many fraudulent tax credits as

   possible, through the vehicle of the Enterprise, in order to maximize the profits for the Defendants,

   maintain one of the biggest clients of the Chuhak Firm, and advance their own standing within the

   Chuhak firm and the broader legal community.

            127.   Furthermore, by controlling every aspect of the Enterprise’s constituent parts and

   the information about the FNS credits, Defendants were able to give the appearance that the

   claimed FNS credits were legitimate.


                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        25
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 26 of 44
                                                                                         CASE NO. 17-cv-62366-JIC


           128.    Each of the following participants played an important role in the conduct of the

   affairs of the Enterprise:

           a.      Chuhak – the Chuhak firm, led by Defendant Stern and substantially assisted by
                   Defendant Kerkstra, created, designed, and implemented the Green Gas
                   Arrangement. Additionally, the Defendants produced bogus tax returns (with
                   assistance from Defendant Shiner), Schedule K-1s, and other documents supporting
                   the legitimacy of the FNS credits. The Defendants also furnished materials to the
                   Landfill Operators to help in the sale and promotion of the Green Gas Arrangement
                   and actually sold and promoted the Green Gas Arrangement themselves through
                   misrepresenting that the tax credits being sold through the Enterprise’s entities
                   qualified for such treatment under Section 29/45K, that the landfills were
                   generating and had generated sufficient energy from landfill gas such that tax
                   credits were available in excess of the amount to be paid by Plaintiffs, and that such
                   tax credits were validly claimable on the tax returns of Plaintiffs; and

           b.      Landfill Operators – the Landfill Operators were instrumental in helping the
                   Defendants create and implement the Green Gas Arrangement. Greenblatt, Nichols,
                   Jahelka, Sharp, May, Horrell, Connelly and Werner were all board members and/or
                   officers and owners of RTC where the FNS credits are alleged to have originated.
                   Furthermore, they hired Stern and Chuhak to create the tax structures, which were
                   used to funnel and obscure the true nature of the credits. Finally, they held
                   themselves out as having knowledge and expertise in FNS tax credits. They used
                   that alleged knowledge to help in the promotion and sale of the credits to Plaintiffs
                   through misrepresenting that the tax credits being sold through the Enterprise’s
                   entities qualified for such treatment under Section 29/45K, that the landfills were
                   generating and had generated sufficient energy from landfill gas such that tax
                   credits were available in excess of the amount to be paid by Plaintiffs, and that such
                   tax credits were validly claimable on the tax returns of Plaintiffs.

           129.    The Defendants intended to commit mail, wire, and (Florida) securities fraud in

   connection with the promotion and operation of the Green Gas Arrangement because the

   Defendants knew that the FNS credits that were being sold were not legitimate and could not be

   claimed as a tax credit. They could not be claimed as a tax credit because the gas was in most

   instances not converted to electricity or was nonexistent.

           130.    Unfortunately, the purchasers of the FNS credits from the Enterprise entities,

   including Plaintiffs, have been deemed by the IRS to have underreported their income for the years

   in which the FNS credits were claimed, and have been assessed penalties and interest for said

                                 LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                          26
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 27 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


   underpayment. Plaintiffs continue to incur thousands of dollars in additional accounting and legal

   fees in connection with the IRS investigation into their tax returns.

   C.      Pattern of Criminal / Racketeering Activity

           131.    From in or about 2005, and continuing up through at least 2014, the aforementioned

   Defendants, each of whom are persons associated with, or employed by the Enterprise, did

   knowingly and unlawfully conduct or participate, directly or indirectly, in the affairs of the

   Enterprise through the following criminal/racketeering activities set out in Fla. Stat. § 772.102(1):

   18 U.S.C. § 1961 (by way of 18 U.S.C. §§ 1341 (federal mail fraud) and 1343 (federal wire fraud))

   and Fla. Stat. § 517.301 (Florida securities fraud).

           132.    The Defendants engaged in the alleged criminal/racketeering activities with the

   intent to defraud Plaintiffs of their business and property. The Defendants also worked with others

   (including the Landfill Operators and Shiner) to defraud Plaintiffs of money or property by

   concealing material facts from Plaintiffs resulting in loss of Plaintiffs’ property and monies.

   Plaintiffs allege that these activities constitute conduct committed by and through commission of

   mail fraud, and wire fraud, acts indictable as “criminal activity” as that term is defined in Fla. Stat.

   § 772.102(1).

           133.    The course of conduct engaged in by the Defendants constituted at least two

   incidents of criminal/racketeering activity that had the same or similar intents, results,

   accomplices, methods of commission, or were interrelated by the distinguishing characteristics of

   the FNS tax credit scheme set out above which were not isolated incidents, thereby constituting a

   pattern of racketeering activity, as that term is defined in Fla. Stat. § 772.102(4)

           134.    All predicate acts had the same purpose of utilizing the Enterprise to misrepresent

   the nature of the investments so that the Defendants could defraud those who purchased the


                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        27
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 28 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


   purported credits out of millions of dollars, maintain one of the largest clients of the Chuhak firm,

   and elevate their standing within the Chuhak firm and the broader legal community. Plaintiffs

   allege that the continuity of the pattern of racketeering activity is “closed-ended” inasmuch as a

   series of related predicate offenses extended since at least year 2005 (a substantial period of time).

   Moreover, the continuity of the pattern of racketeering can be established under “open-ended

   continuity” as the predicate offenses are part of the Enterprise’s regular way of doing business,

   and the predicates are attributed to Defendants’ operating as part of a long-term association that

   existed for criminal purposes.

          135.    Fla. Stat. § 772.102(1) provides that “criminal activity” means to commit, attempt

   to commit, or conspire to commit any of a long list of enumerated predicate offences, including

   any conduct defined as “racketeering activity” under 18 U.S.C. § 1961(1) and any crime

   chargeable by indictment or information under Fla. Stat. § 517.301 (Florida securities fraud).

          136.    18 U.S.C. § 1961(1) provides that “racketeering activity” means any act indictable

   under any of the following provisions of Title 18, United States Code: § 1341 (relating to mail

   fraud) and § 1343 (relating to wire fraud).

          137.    Mail and wire fraud together with Florida securities fraud were a regular way in

   which the Enterprise conducted business. The Defendants routinely used both the United States

   Postal Service (and other couriers) along with email, fax and the telephone to communicate, to

   exchange bogus documents, solicit business, file bogus tax returns, collect cash and otherwise

   perpetrate and further the scheme, including to Plaintiffs in the Southern District of Florida.

          138.    For the purpose of executing, and/or attempting and/or conspiring to execute their

   transactions to defraud and to obtain money by means of false pretenses, representations or

   promises, the Defendants, in violation of 18 U.S.C. § 1341, placed in post offices and/or in


                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        28
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 29 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


   authorized repositories for mail matter and things to be sent or delivered by the United States Postal

   Service and received matter and things therefrom including but not limited to tax documents,

   contracts, instructions, correspondence, opinion letters, and others.

          139.    For the purpose of executing and/or attempting to execute their transaction to

   defraud and to obtain money by means of false, pretenses, representations or promises, the

   Defendants, in violation of 18 U.S.C. § 1343, transmitted and received by wire matter and things

   therefrom including but not limited to tax documents, contracts, instructions, correspondence,

   opinion letters, funds, and others.

          140.    In those matters and things sent or delivered by wire and through other interstate

   electronic media, Defendants falsely and fraudulently misrepresented and fraudulently suppressed

   material facts from Plaintiffs, in violation of 18 U.S.C. § 1343, as follows:

          a.      In May of 2005, Defendants Stern and Kerkstra (in Chicago) knowingly spoke with
                  Rappaport (in Georgia) on the telephone, in Rappaport’s capacity as tax planner
                  and representative of various and numerous professional athletes, including many
                  (like Plaintiffs here), whom Rappaport stated were residents of Florida. At that
                  time, Defendants Stern and Kerkstra told Rappaport that the tax credits being sold
                  through the entities set up by Defendants met all the requirements of Section
                  29/45K, that investments would result in ownership interests in entities that sold
                  energy that qualified for FNS tax credits under Section 29/45K, that those tax
                  credits were available in excess of the amount to be paid by Rappaport’s clients for
                  acquiring an interest in the energy-selling entity, and that such tax credits were
                  validly claimable on the personal tax returns of Rappaport’s clients. The
                  Defendants withheld from Rappaport the fact that the landfills, which purportedly
                  produced the credits, did not have in place the proper equipment to convert gas to
                  energy. As a result of the foregoing false statements and omissions, the Defendants
                  and Landfill Operators derived substantial profits and other benefits described in
                  Paragraph 126.

          b.      In June of 2005, Defendant Kerkstra (in Chicago) again spoke with Rappaport (in
                  Georgia) in his capacity as tax planner and representative of various and numerous
                  professional athletes, including many (like Plaintiffs here), whom Rappaport stated
                  were residents of Florida. At that time, Defendants Kerkstra again stated that
                  validly claimable tax credits were for sale through the entities that had been set up
                  by the Defendants. The Defendants withheld from Rappaport the fact that the
                  landfills, which purportedly produced the credits, did not have in place the proper

                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        29
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 30 of 44
                                                                                      CASE NO. 17-cv-62366-JIC


                  equipment to convert gas to energy. As a result of the foregoing false statements
                  and omissions, the Defendants and Landfill Operators derived substantial profits
                  and other benefits described in Paragraph 126.


          c.      In July of 2005, Defendants Stern and Kerkstra (in Chicago) again spoke with
                  Rappaport (in Georgia) in his capacity as tax planner and representative of various
                  and numerous professional athletes, including many (like Plaintiffs here), and
                  specifically in relation to Plaintiff Kearse whom Rappaport stated was a resident of
                  Florida. At that time, Defendants Kerkstra again stated that validly claimable tax
                  credits were for sale to Plaintiff Kearse, and others, through the entities that had
                  been set up by the Defendants. The Defendants withheld from Rappaport the fact
                  that the landfills, which purportedly produced the credits, did not have in place the
                  proper equipment to convert gas to energy. As a result of the foregoing false
                  statements and omissions, the Defendants and Landfill Operators derived
                  substantial profits and other benefits described in Paragraph 126.

          d.      On or about August 9, 2005, Defendant Kerkstra (in Chicago) again spoke with
                  Rappaport (in Georgia) in his capacity as tax planner and representative of various
                  and numerous professional athletes, including many (like Plaintiffs here), whom
                  Rappaport stated were residents of Florida. At that time, Karen Brenner was also
                  on the telephone call. A second call occurred later that same day, without Brenner
                  on the phone. In both conversations, Defendant Kerkstra again stated that validly
                  claimable tax credits were for sale through the entities that had been set up by the
                  Defendants. The Defendants withheld from Rappaport the fact that the landfills,
                  which purportedly produced the credits, did not have in place the proper equipment
                  to convert gas to energy. As a result of the foregoing false statements and
                  omissions, the Defendants and Landfill Operators derived substantial profits and
                  other benefits described in Paragraph 126.

          e.      In late November or early December, Defendant Kerkstra (in Chicago) again spoke
                  with Rappaport (in Florida) in his capacity as tax planner and representative of
                  various and numerous professional athletes, including many (like Plaintiffs here),
                  whom Rappaport stated were residents of Florida. At that time, Defendants
                  Kerkstra again stated that validly claimable tax credits were for sale to Plaintiff
                  Kearse, and others, through the entities that had been set up by the Defendants. The
                  Defendants withheld from Rappaport the fact that the landfills, which purportedly
                  produced the credits, did not have in place the proper equipment to convert gas to
                  energy. As a result of the foregoing false statements and omissions, the Defendants
                  and Landfill Operators derived substantial profits and other benefits described in
                  Paragraph 126.

          141.    The Defendants and Landfill Operators violated Fla. Stat. § 517.301 by selling the

   general partnership interests to the Plaintiffs a) by using the Green Gas Arrangement as described


                              LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                             44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       30
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 31 of 44
                                                                                      CASE NO. 17-cv-62366-JIC


   in this Complaint as the device and scheme to defraud Plaintiffs; b) to obtain money from Plaintiffs

   by making the false statements and failing to disclose material facts set forth in Paragraph 140 (a)

   through (e) and Paragraph 143.

          142.    The predicate acts of mail, wire, and securities fraud began when Defendants made

   the above misrepresentations to Plaintiffs’ representative.             Those misrepresentations were

   unwittingly and progressively conveyed to Plaintiffs by their representative in July of 2005 to

   Plaintiff Kearse, in August of 2005 to Plaintiff Coles, in September/October of 2005 to Plaintiff

   Sheppard, and November of 2005 to Plaintiff Starks. The Defendants’ misrepresentations

   persisted, uncorrected, as Plaintiffs sent funds in exchange for ownership interests in Bradshaw

   Gas and Ciao Gas, and continued thereafter unabated. The Defendants and the other wrongdoers,

   on their own and through the Enterprise, which was used as a vehicle to defraud investors, thereby

   defrauded Plaintiffs.

          143.    In those matters and things sent or delivered by the United States Postal Service, or

   transmitted via wire, Defendants falsely and fraudulently misrepresented and fraudulently

   suppressed material facts from Plaintiffs, in violation of 18 U.S.C. § 1341, 1343 and Fla. Stat. §

   517.301, as follows:

       Date/Time         Document Type                               Falsity                    Action By
         Period
    January 1, 2005 Letter from Stern to L.            Soliciting the sale of Section        Stern/Chuhak &
    (stated)        Coles re: Investment into          45K tax credits/Advising to           Tecson
                    Bradshaw                           Invest; Attempt to Waive
                                                       Conflict
    January 1, 2005 Amended and Restated               Drafting and Transmittal of           Stern/Chuhak &
    (stated)        Partnership Agreement -            False Partnership Agreement           Tecson
                    Bradshaw
                    (Coles)
    January 1, 2005 Promissory Note for                Drafting and Allowing                 Stern/Chuhak &
    (stated)        $177, 197.41 (Coles)               Transmittal of False                  Tecson/Werner
                                                       Promissory Note


                              LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                             44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       31
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 32 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


    April 11, 2006     Letter from Stern to Coles Representing that FNS credits               Stern/Kerkstra/
                       Re: Schedule K-1 for       could legally be claimed                    Chuhak &
                       Bradshaw and e-mail to                                                 Tecson
                       Rappaport with the same
                       information

    January 1, 2005 Letter from Stern to J.             Soliciting the sale of Section        Stern/Chuhak &
    (stated)        Kearse re: Investment               45K tax credits/Advising to           Tecson
                    into Bradshaw                       Invest; Attempt to Waive
                                                        Conflict
    January 1, 2005 Amended and Restated                Drafting and Transmittal of           Stern/Chuhak &
    (stated)        Partnership Agreement -             False Partnership Agreement           Tecson
                    Bradshaw
                    (Kearse)
    January 1, 2005 Promissory Note for                 Drafting and Allowing                 Stern/Chuhak &
    (stated)        $196,464.32                         Transmittal of False                  Tecson/Werner
                    (Kearse)                            Promissory Note
    April 11, 2006 Letter from Stern to                 Representing that FNS credits         Stern/Kerkstra/
                    Kearse Re: K-1 Schedule             could legally be claimed              Chuhak &
                    for Bradshaw and e-mail                                                   Tecson
                    to Rappaport with the
                    same information
    July 1, 2005    Letter from Stern to                Soliciting the sale of Section        Stern/Chuhak &
    (Stated)        Starks re: investment into          45K tax credits/Advising to           Tecson
                    Ciao Gas                            Invest; Attempt to Waive
                                                        Conflict
    April 11, 2006     Letter from Stern to             Representing that FNS credits         Stern/Kerkstra/
                       Starks Re: K-1 Schedule          could legally be claimed              Chuhak &
                       for Ciao Gas and e-mail                                                Tecson
                       to Rappaport with the
                       same information
    July 1, 2005       Letter from Stern to             Soliciting the sale of Section        Stern; Chuhak
    (Stated)           Sheppard re: investment          45K tax credits/Advising to           & Tecson
                       into Ciao Gas                    Invest; Attempt to Waive
                                                        Conflict
    April 11, 2006     Letter from Stern to             Representing that FNS credits         Stern/Kerkstra/
                       Sheppard Re: K-1                 could legally be claimed              Chuhak &
                       Schedule for Ciao Gas                                                  Tecson
                       and e-mail to Rappaport
                       with the same information

          144.     At the times of the aforesaid representations, the Defendants knew that they were

   materially false in that: (a) the majority of the landfills were/had been incapable of generating any

   energy from landfill gas, much less energy in amounts sufficient to create FNS credits in excess
                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        32
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 33 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


   of the amounts being paid by Plaintiffs, (b) there was no plan to bring the majority of landfills into

   a state of being capable of generating energy from landfill gas, much less energy in amounts

   sufficient to create FNS credits in excess of the amounts being paid by Plaintiffs, nor had any such

   work been done, (c) those few that were capable of generating energy from landfill gas were not

   all operational during the entirety of 2005, and thus were/had been incapable of generating energy

   in amounts sufficient to create FNS credits in excess of the amounts being paid by Plaintiffs, and

   (e) almost no records were being/had been created and kept as would be required to establish the

   amount of energy actually generated as would be necessary for Plaintiffs to validly and

   appropriately claim FNS credits on their respective returns.

          145.    The Defendants intentionally and knowingly made material misrepresentations and

   intentionally and knowingly suppressed material facts from Plaintiffs’ representative, for the

   purpose of deceiving them and thereby obtaining financial and personal gain for themselves and

   their careers. The Defendants either knew or recklessly disregarded that the misrepresentations

   and omissions described above were material. Plaintiffs were injured as a result of their justified

   reliance on the Defendants’ misrepresentations and omissions in carrying out the transactions in

   Florida and subsequently filing tax returns from Florida using the tax credits reflected on the

   essentially-counterfeit K-1’s issued by Defendants.

          146.    As a direct and proximate result of their reliance, the Plaintiffs therefore have been

   injured in their business or property by Defendants’ racketeering activities as described above and

   throughout this Second Amended Complaint.

          147.    The Defendants and Landfill Operators associated with each other to form the

   Enterprise that sold fraudulent tax credits to the Plaintiffs. The Defendants committed criminal

   and fraudulent acts when promoting and selling the illegal tax credits.


                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        33
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 34 of 44
                                                                                         CASE NO. 17-cv-62366-JIC


          148.    The arrangement described herein was an ongoing organization with an

   ascertainable structure and purpose beyond the predicate acts and the conspiracy to commit such

   acts, by which the Defendants and the Landfill Operators functioned as a continuing unit.

          149.    The Defendants and Landfill Operators engaged in a pattern of unlawful activity

   consisting of a scheme or artifice to defraud Plaintiffs. The Defendants used their legal reputation

   to induce Rappaport knowing he would communicate with Plaintiffs to purchase the illegal FNS

   credits that had been misrepresented as valid credits by the Defendants and the Landfill Operators.

   The Defendants and the Landfill Operators engaged in a pattern of criminal activity to defraud

   Plaintiffs and others into participating in the Green Gas Arrangement for the sole purpose of

   enriching Defendants and the Landfill Operators. Defendant Stern has admitted to criminal

   conduct related to the Enterprise. (Ex. 1).

          150.    The Defendants and the Landfill Operators knew that the FNS credits sold to

   Plaintiffs were not valid but promoted, marketed and sold the FNS credits anyway in order to

   generate substantial fees.

          151.    The Defendants engaged in this scheme or artifice to defraud over a period of no

   less than three (3) years that the FNS credits were sold.

          152.    Plaintiffs would not have purchased the bogus FNS credits but for the Defendants’

   and the Landfill Operators’ misconduct. This act was related to the rest of their Tax Shelter

   Schemes in purpose, results, participants, methods of commission and similarity of victims. This

   behavior constitutes a pattern of unlawful activity over an extended period of time.

          153.    Defendants’ and Landfill Operators’ conduct of the Enterprise and their pattern of

   illegal activity in connection with the promotion of the Tax Shelter Schemes commenced no later

   than in 2005 and continued through at least 2014. While Defendant Stern has been enjoined and


                                 LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                          34
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 35 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


   criminally convicted for his unlawful conduct, the Defendants still engage in the conduct of

   business and Landfill Operators still engage in the same fraudulent conduct that has embroiled

   them in litigation all over the country.

          154.    Defendants’ participation was integral to Plaintiffs and other claimants entering

   into the Green Gas Arrangement and claiming the FNS credits because it helped conceal the

   failures in the landfill operations to produce gas-to-energy and also conferred legitimacy upon the

   Green Gas Arrangement. Without the Defendants’ participation, claimants would not have

   undertaken to purchase FNS credits. The Defendants were integral to the conduct of the Enterprise.

          155.    Defendants’ conduct as set forth herein was in concert with the Landfill Owners’

   conduct and planned and prearranged with and known by each of the other said participants in the

   Enterprise pursuant to the common scheme to sell bogus FNS credits.

          156.    In violation of Fla. Stat. §772.103, Defendants and Landfill Owners conducted or

   participated in the conduct of the Enterprise’s affairs through a pattern of criminal activity

   consisting of, inter alia, more than two acts of (i) federal racketeering activity consisting of mail

   fraud and wire fraud, (in violation of 18 U.S.C. §§ 1341,1343) and/or (ii) Florida securities fraud

   (in violation of and Fla. Stat. § 517.301).

          157.    Plaintiffs are entitled to recover damages that reasonably flow from the Defendants’

   pattern of unlawful activity in promoting, facilitating and misrepresenting the business purpose

   and legality of the Enterprise and FNS Credits being sold, including but not limited to tax, penalties

   and interest attributable to the bogus FNS credits, attorneys and accountant’s fees, and such other

   and further damages as reasonably flow therefrom, including but not limited to loss of use of the

   funds expended in return for the bogus FNS credits.




                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        35
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 36 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


            158.   Plaintiffs’ damages were a reasonably foreseeable result of the Defendants’ pattern

   of unlawful activity.

            159.   Plaintiffs are entitled to compensatory and treble damages and attorneys’ fees and

   costs.

            WHEREFORE, for all of the foregoing reasons, Plaintiffs request this Honorable Court

   enter judgment in their favor and against Defendants Stern, Kerkstra, and Chuhak, for an amount

   in excess of $75,000, including professional fees and punitive damages, and for such other and

   further relief as this Court shall deem just and proper.

                               COUNT II – BREACH OF FIDUCIARY DUTY
                                            (All Defendants)

            160.   Plaintiffs adopt and incorporate by reference each and every prior allegation in

   Paragraphs 1-159 above as and for this Paragraph 160 of Count II as though fully set forth herein.

            161.   The Defendants represented and advised Plaintiffs regarding their purchase of the

   FNS credits. As such, the Defendants owed a fiduciary duty to Plaintiffs.

            162.   The Defendants breached their fiduciary duty to the Plaintiffs by:

            a.     Failing to advise Plaintiffs of the true tax implications of their purchase;

            b.     Failing to provide Plaintiffs complete and accurate information known to
                   Defendants regarding the structure of Plaintiffs’ purchase to give them the
                   opportunity to make an informed decision as to whether they should purchase;

            c.     Failing to advise Plaintiffs that purchasing the FNS credits would potentially
                   subject Plaintiffs to taxes, penalties and unnecessary costs;

            d.     Failing to advise Plaintiffs that FNS credits did not qualify as Section 29/45K status
                   because of the manner in which they were created;

            e.     Failing to disclose and explain to Plaintiffs the implications of Defendants’
                   common representation of multiple clients; and

            f.     Failing to advise Plaintiffs of their right to be independently represented.


                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        36
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 37 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


          g.      Failing to put the interests of the Plaintiffs ahead of their own interests when the
                  Defendants failed to support the transactions when such transactions were
                  challenged by the IRS, to avoid criminally implicating themselves, resulting in the
                  imposition of additional tax, interest and penalties.

          163.    As a direct and proximate result of one or more of the aforementioned breaches, the

   Plaintiffs have suffered damages including but not limited to loss of property, interest thereon,

   unnecessary tax liability, penalties and interest thereon, and unnecessary professional fees.

          WHEREFORE, for all of the foregoing reasons, Plaintiffs request this Honorable Court

   enter judgment in their favor and against the Chuhak Defendants, for an amount in excess of

   $75,000, including professional fees and punitive damages, and for such other and further relief as

   this Court shall deem just and proper.

                                   COUNT III – AIDING AND ABETTING
                                                 (Stern)

          164.    Plaintiffs adopt and incorporate by reference each and every prior allegation in

   Paragraphs 1-163 above as and for this Paragraph 164 of Count III as though fully set forth herein.

          165.    Subsequent to Plaintiffs’ purchase of the fraudulent FNS credits from the Landfill

   Operators, Defendant Stern falsely represented to Plaintiffs that they had validly obtained FNS

   credits through the Green Gas Arrangement by issuing schedule K-1’s that Defendant Stern and

   Kerkstra knew or should have known were false for the reasons set forth in paragraphs 140-144

   above, and without telling Plaintiffs of those matters set forth in paragraphs 140-144 above.

   Plaintiffs did not learn of any of those matters until the year 2014, and those matters were not full

   adjudicated until August 14, 2018.

          166.    The Defendants and the Landfill Operators knew that Plaintiffs’ could not claim

   Section 29/45K tax credits due to the manner in which the Landfill Operators managed and




                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        37
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 38 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


   operated the Green Gas Arrangement, however, revealing same would have revealed the falsity of

   the representations set forth in paragraphs 140-144 above.

          167.    The Defendants were intimately involved in the creation of the Green Gas

   Arrangement and worked closely with the Landfill Operators to market the FNS credits.

          168.    As of April 11, 2006, the Defendants were aware that the Green Gas Arrangement

   was not operating in accordance with the requirements of Section 45K of the Tax Code.

          169.    Despite this, Defendant Stern prepared schedule K-1 statements and mailed them

   to Plaintiffs on April 11, 2006, reporting FNS tax credits that the Defendants knew or should have

   known could not be claimed under Section 29/45K, being regularly aware of his role to legitimize

   the purported validity of the essentially counterfeit FNS credits he knew or should have known

   were bogus and to conceal that Plaintiffs had been defrauded

          170.    Defendant Stern materially assisted the Landfill Operators’ fraudulent monetization

   of FNS credits through issuing false schedule K-1 statements that he knew or should have known

   were false.

          171.    Plaintiffs in fact relied on the Defendants by claiming those bogus tax credits

   instead of paying income tax in the amount of those purported credits, and as a direct and proximate

   result suffered damages including, but not limited to, the loss of property, unnecessary tax liability,

   and unnecessary professional fees.

          WHEREFORE, for all of the foregoing reasons, Plaintiffs request this Honorable Court

   enter judgment in their favor and against Defendant Stern, for an amount in excess of $75,000,

   including professional fees and punitive damages, and for such other and further relief as this Court

   shall deem just and proper.




                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        38
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 39 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


                              COUNT IV – PROFESSIONAL NEGLIGENCE
                                           (All Defendants)

          172.    Plaintiffs adopt and incorporate by reference each and every prior allegation in

   Paragraphs 1-171 above, with the exception of Paragraph as and for this Paragraph 172 of Count

   IV as though fully set forth herein.

          173.    At all relevant times, Defendants represented the Plaintiffs and advised the Plaintiff,

   through Plaintiffs representative, to invest in the Green Gas Arrangement. Specifically, the

   Defendants advised that the Plaintiffs would receive Section 29/45K FNS credits.

          174.    As such, Defendants owed a duty of care to act as reasonably careful attorneys.

          175.    Defendants breached their duty in one or more of the following ways:

          a.      Failed to advise of the true tax implications of their investment;

          b.      Failing to provide complete and accurate information regarding the structure of the
                  Green Gas Arrangement to allow the opportunity to make an informed decision on
                  whether or not to invest in the Trust;

          c.      Failing to advise that investing in the Green Gas Arrangement would subject
                  Plaintiffs to tax, penalties, interest and unnecessary costs;

          d.      Failing to advise that the Green Gas Arrangement did not qualify as an accepted
                  structure under Section 29/45K; and

          e.      Failing to advise that there is a right to be independently represented by another
                  attorney in the transaction.

          176.    As a direct and proximate result of the aforementioned breaches, the Plaintiffs

   suffered damages including, but not limited, the loss of investment, unnecessary tax liability, and

   unnecessary professional fees.

          WHEREFORE, for all of the foregoing reasons, Plaintiffs request this Honorable Court to

   enter judgment in their favor and against the Defendants, for an amount in excess of $75,000,




                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        39
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 40 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


   including professional fees and punitive damages, and for such other and further relief as this Court

   shall deem just and proper.

                                         COUNT V – FRAUD
                                 (Defendants Stern, Kerkstra, and Chuhak)

            177.   Plaintiffs adopt and incorporate by reference each and every prior allegation in

   Paragraphs 1-176 above as and for this Paragraph 177 of Count V as though fully set forth herein.

            178.   As used in Count V, the term Defendants shall refer to Defendants Stern, Kerkstra,

   and Chuhak collectively.

            179.   At all times relevant, the Defendants knew the Green Gas Arrangement was

   seriously flawed and would not qualify for FNS tax credits under Section 29/45K for the reasons

   stated in paragraphs 140-144 above.

            180.   Despite this, Defendants advised Plaintiffs that the FNS credits being sold would

   qualify all individuals for tax credits under Section 29/45K as set forth in paragraphs 140-144

   above.

            181.   Defendants knew theses statement was false and that their representations that the

   purchase of the FNS credits would allow Plaintiffs to legally claim tax credits were also false.

            182.   Defendants did not advise Plaintiffs that their purchase would not benefit them

   since Defendants and Landfill Operators knowingly failed to have gas-to-energy equipment in

   place and therefore did not meet the statutory requirements for the FNS credits and that little or no

   tax benefit would be realized.

            183.   Defendants made the aforementioned statements and omissions about the FNS

   credits to induce Plaintiffs to purchase interest in the Tax Shelter Entities.

            184.   Plaintiffs relied upon Defendants’ false statements and omissions when they made

   the decision to purchase the FNS credits.

                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        40
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 41 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


           185.   Subsequent to the purchase, Defendants Stern issued schedule K-1 statements to

   Plaintiffs reporting FNS credits which he knew were not legally qualified under §29/45K.

           186.   Plaintiffs relied on Defendant Stern’s false statements in the K-1’s by claiming tax

   credits and thereby reducing the federal income tax payment made for year 2005.

           187.   Plaintiffs were injured by their reliance on Defendants’ false statements.

           188.   The aforementioned false statements caused Plaintiffs damage including, but not

   limited to, the loss of property, unnecessary tax liability, and unnecessary professional fees.

           WHEREFORE, for all of the foregoing reasons, Plaintiffs request this Honorable Court

   enter judgment in their favor and against Defendants Stern, Kerkstra, and Chuhak, for an amount

   in excess of $75,000, including professional fees and punitive damages, and for such other and

   further relief as this Court shall deem just and proper.

                                COUNT VI – CIVIL CONSPIRACY
                               (Defendants Stern, Kerkstra, and Chuhak)

           189.   Plaintiffs adopt and incorporate by reference each and every prior allegation in

   Paragraphs 1-188 above as and for this Paragraph 189 of Count VI as though fully set forth herein.

           190.   As used in Count VI, the term Defendants shall refer to Defendants Stern, Kerkstra,

   and Chuhak collectively.

           191.   By way of the Landfill Operators’ close relationship with the Defendants, they were

   able to work in concert to sell bogus FNS credits.

           192.   The Landfill Operators and the Defendants worked together to set up the Green Gas

   Arrangement; the Chuhak Defendants drafted many of the fraudulent documents at issue in this

   case.

           193.   All Defendants then engaged in a nationwide solicitation effort to sell the bogus

   FNS credits that were being funneled through the Green Gas Arrangement.

                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        41
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 42 of 44
                                                                                         CASE NO. 17-cv-62366-JIC


          194.       At all times, all Defendants knew that the FNS credits being sold were not in

   compliance with the applicable tax code sections and would not produce the intended benefit to

   the purchasers.

          195.       The Chuhak Defendants and the Landfill Operators acted in furtherance of their

   agreement to sell bogus FNS credits by taking the following acts:

          a.         Designing, forming, and implementing the Green Gas Arrangement as an entity by
                     which they could perpetrate their illegal tax scheme resulting in profit to the
                     Defendants at the expense of Plaintiffs;

          b.         Representing that the Green Gas Arrangement was set up for a legitimate purpose;

          c.         Providing advice that the purchase of FNS credits from the Green Gas Arrangement
                     would result in Plaintiffs being able to claim those credits on their respective tax
                     returns;

          d.         Failing to disclose the illegal nature of their tax scheme;

          e.         Participating in the preparation and filing of the false and fraudulent income tax
                     returns in connection with the Green Gas Arrangement and;

          f.         Submitting false and misleading information to the Internal Revenue Service in
                     connection to its inquiries into the tax credits being claimed by the Plaintiffs.

          196.       The above acts were in concert and in furtherance of the illegal scheme to sell bogus

   FNS credits.

          197.       The conspiracy among the Defendants resulted in damage to the Plaintiffs

   including, but not limited to, the loss of property, unnecessary tax liability, and unnecessary

   professional fees.

          WHEREFORE, for all the foregoing reasons, Plaintiffs request this Honorable Court enter

   judgment in their favor and against Defendants Stern, Kerkstra, Shiner and Chuhak, for an amount

   in excess of $75,000, including professional fees and punitive damages, and for such other and

   further relief as this Court shall deem just and proper.


                                 LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                                44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                          42
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 43 of 44
                                                                                       CASE NO. 17-cv-62366-JIC


                                             JURY DEMAND

         Plaintiffs hereby demands a trial by jury in this action.


                                           Respectfully submitted,

                                           Attorneys for Plaintiffs
                                           SWEETAPPLE, BROEKER & VARKAS, P.L.
                                           44 W. Flagler Street, Suite 1500
                                           Miami, Florida 33130
                                           Tel.: (305) 374-5623
                                           Fax: (305) 358-1023

                                  By:        /s/ Kadisha D. Phelps
                                           Kadisha D. Phelps, Esq.
                                           Florida Bar No: 033635
                                           kadisha@broekerlaw.com
                                           DOUGLAS C. BROEKER, ESQ.
                                           Florida Bar No. 306738
                                           doug@broekerlaw.com

                        and
                                           KONICEK & DILLON, P.C.
                                           Counsel Admitted Pro Hac Vice
                                           70 W. Madison, Suite 2060
                                           Chicago, IL 60602
                                           Tel.: (312) 328-9166

                                  By:      __/s/ Amir R. Tahmassebi________________
                                           AMIR R. TAHMASSEBI, ESQ.
                                           Illinois Bar No. 6287787
                                           amir@konicekdillonlaw.com
                                           DANIEL F. KONICEK, ESQ.
                                           Illinois Bar No. 6205408
                                           jennifer@konicekdillonlaw.com
                                           MICHAEL J. CORSI, ESQ.
                                           Illinois Bar No. 6289269
                                           mcorsi@konicekdillonlaw.com




                               LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                              44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                        43
Case 0:17-cv-62366-JIC Document 121 Entered on FLSD Docket 01/28/2019 Page 44 of 44
                                                                                      CASE NO. 17-cv-62366-JIC


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed with

   the Clerk by using CM/ECF system which will send a notice of electronic filing on the following

   counsel of record in this case on this 28th day of January, 2019 to: David S. Hendrix, Esq.,

   david.hendrix@gray-robinson.com, Gray Robinson, P.A., 401 East Jackson Street, Suite 2700,

   Tampa,     Florida    33602;     Michael        J.     Flaherty,       Esq.,       mflaherty@fylegal.com,

   ksesterhenn@fylegal.com, Timothy P. Mahoney, Esq., tmahoney@fylegal.com, John C.

   Koechley, Esq., jkoechley@fylegal.com, Flaherty & Youngerman, P.C., 20 S. Clark Street, Suite

   1050, Chicago, Illinois 60603; Ruel W. Smith, Esq., rsmith@hinshawlaw.com, Hinshaw &

   Culbertson LLP, 100 South Ashley Drive, Suite 500, Tampa, Florida 33602; and Terrence P.

   McAvoy, Esq., tmcavoy@hinshawlaw.com, Hinshaw & Culbertson LLP, 151 North Franklin

   Street, Suite 2500, Chicago, Illinois 60606.

                                                    I HEREBY CERTIFY that I am admitted to the Bar
                                                    of the United States District Court for the Southern
                                                    District of Florida and I am in compliance with the
                                                    additional qualifications to practice in this Court
                                                    set forth in Local Rule 2090-I (A).

                                          By:        /s/ Kadisha D. Phelps
                                                   Kadisha D. Phelps, Esq.
                                                   Florida Bar No: 033635
                                                   kadisha@broekerlaw.com




                              LAW OFFICES OF SWEETAPPLE, BROEKER & VARKAS, P.L.
                             44 W. FLAGLER STREET, SUITE 1500, MIAMI, FLORIDA 33130
                                                       44
